  Case 3:18-cv-13110-MAS-TJB Document 100 Filed 08/19/21 Page 1 of 2 PageID: 477


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                 OFFICE OF THE CLERK
                                   Martin Luther King Jr. Federal Bldg & U.S. Courthouse
                                              50 Walnut Street, Room 4015
                                                                                           CAMDEN OFFICE
                                                Newark, New Jersey 07101                   Mitchell H. Cohen U.S. Courthouse
                                                                                           One John F. Gerry Plaza
                                                                                           Fourth & Cooper Streets, Room 1050
WILLIAM T. WALSH                                                                           Camden, New Jersey 08101
      CLERK
                                                                                           TRENTON OFFICE
                                                                                           Clarkson S. Fisher U.S. Courthouse
                                                                                           402 East State Street, Room 2020
                                                                                           Trenton, NJ 08608


REPLY TO: TRENTON


                                                 August 19, 2021


                               Re: Mykoff et al. v. Home Depot, LLC, et al.
                                                    18-cv-13110

Dear Counsel,

       I have been contacted by Judge Anne E. Thompson to whom the above-mentioned case was
assigned.

         Judge Thompson informed me that it has been brought to her attention that when the case was
assigned to her, she owned stock in Target Corporation. Her ownership of stock neither affected nor
impacted her decisions in this case. However, her stock ownership would have required recusal under
the Code of Conduct for United States Judges, and thus, Judge Thompson directed that I notify the
parties of the conflict.

        Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
the following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:


                [A] judge should disclose to the parties the facts bearing on
                disqualification as soon as those facts are learned, even though that may
                occur after entry of the decision. The parties may then determine what
                relief they may seek and a court (without the disqualified judge) will
                decide the legal consequence, if any, arising from the participation of the
                disqualified judge in the entered decision.

       Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was
entered in a district court by a judge, and it is later learned that the judge was disqualified.”
  Case 3:18-cv-13110-MAS-TJB Document 100 Filed 08/19/21 Page 2 of 2 PageID: 478




        With Advisory Opinion 71 in mind, you are invited to respond to Judge Thompson’s
disclosure of a conflict in this case. Should you wish to respond, please submit your response on or
before September 9, 2021. Any response will be considered by another judge of this court without
the participation of Judge Thompson.


                                    Sincerely,
                                    /s/ William T. Walsh
                                    Clerk of Court
